Opinion of the Court
Kilday, Judge:
Appellant was arraigned before a general court-martial convened at Camp Pendleton, California, charged with desertion with intent to shirk important service, in violation of Article 85, Uniform Code of Military Justice, 10 USC § 885. He pleaded guilty and was found guilty as charged. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for four years. The convening authority approved only so much of the sentence as provided for a bad-conduct discharge, total forfeitures, and confinement at hard labor for twelve months, suspended for fifteen months with provision for automatic remission. A board of review in the office of the Judge Advocate General of the Navy thereupon affirmed the findings and sentence .except that the period of suspension was reduced to twelve months.
This Court granted review to consider the law officer’s comment made immediately after convening the court that “This court has heard my introductory instructions on many occasions so I won’t repeat them at this time unless some member asks that I do.”
In United States v Shafer, 17 USCMA 456, 38 CMR 254, we held a similar instructional reference to be in error. By the same token, it was there shown not to have prejudicial effect on either the findings or sentence. For the reasons set forth in Shafer, supra, we hold the error to be nonprejudicial in the instant case.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Fek-guson concur.